Exhibit 10.4

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 23rd day of May, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of May 1, 2013
(the “Pooling and Servicing Agreement”), and Cole Taylor Bank, an Illinois
corporation (“Cole Taylor”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Cole Taylor (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.           Cole Taylor hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Cole Taylor as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Cole Taylor with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Cole Taylor that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Cole Taylor that as of the date hereof:

 

(a)          Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.           Cole Taylor warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

3

 

 

(b)          Cole Taylor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          Cole Taylor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cole Taylor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cole Taylor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cole Taylor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cole Taylor or its property is subject. The
execution, delivery and performance by Cole Taylor of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cole Taylor. This
Agreement has been duly executed and delivered by Cole Taylor and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cole Taylor
enforceable against Cole Taylor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cole Taylor in connection with the execution, delivery or performance
by Cole Taylor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cole Taylor Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, Cole Taylor
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Cole
Taylor to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, Cole
Taylor shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Cole Taylor had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Cole Taylor agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights (and obligations under Section 7.03 in connection with the
exercise of such rights) as Purchaser under the following section of the
Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) (and obligations under Section 7.03 in connection with
the exercise of such rights) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)         Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Illinois, Maryland, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Illinois, Maryland, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Cole Taylor,

 

Cole Taylor Bank

2350 Green Road, Suite 100

Ann Arbor, MI  48105

Attention: Phil Miller

Tel: (734) 926-2450

Fax: (734) 926-2404

 

6

 

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

Fax: (847) 653-7890

 

(b)          In the case of Assignee,

 

Wilmington Trust, National Association

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attention: Dorri Costello

 

(c)         In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-7

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cole Taylor may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cole Taylor, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cole Taylor
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cole Taylor hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.         Master Servicer. Cole Taylor hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Cole Taylor
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

Cole Taylor shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #46446300, Sequoia Mortgage Trust 2013-7 Distribution Account

 

21.         Cole Taylor acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cole Taylor shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. Cole Taylor hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-7” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Cole Taylor in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. Cole Taylor shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between Cole Taylor, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to Cole Taylor
or (ii) such Rating Agency’s or NRSRO’s evaluation of Cole Taylor’s operations
in general; provided, however, that Cole Taylor shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION   CORPORATION   Assignor

 

  By:       Name:       Title:    

 

  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor

 

  By:       Name:       Title:    

 

  Wilmington Trust, National   Association,   not in its individual capacity but
solely as Trustee,   Assignee

 

  By:       Name:       Title:    

 

  COLE TAYLOR BANK

 

  By:       Name:       Title:    

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2013-7)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing
Fee % Servicing
Fee—Flatdollar Servicing
Advance
Methodology Originator Loan
Group Loan
Number Amortization
Type Lien
Position HELOC
Indicator Loan
Purpose 1 1000383 0.002500     Cole Taylor Bank   10000010747 1 1 0 7 2 1000383
0.002500     Cole Taylor Bank   10000010587 1 1 0 6 3 1000383 0.002500     Cole
Taylor Bank   10000010473 1 1 0 6 4 1000383 0.002500     Cole Taylor Bank  
10000010438 1 1 0 7 5 1000383 0.002500     Cole Taylor Bank   10000010305 1 1 0
7 6 1000383 0.002500     Cole Taylor Bank   10000010017 1 1 0 7 7 1000383
0.002500     Cole Taylor Bank   10000010005 1 1 0 6 8 1000383 0.002500     Cole
Taylor Bank   10000009475 1 1 0 7 9 1000383 0.002500     Cole Taylor Bank  
10000009450 1 1 0 7 10 1000383 0.002500     Cole Taylor Bank   10000009313 1 1 0
7 11 1000383 0.002500     Cole Taylor Bank   10000009216 1 1 0 9 12 1000383
0.002500     Cole Taylor Bank   10000009184 1 1 0 9 13 1000383 0.002500     Cole
Taylor Bank   10000008944 1 1 0 9 14 1000383 0.002500     Cole Taylor Bank  
10000008940 1 1 0 9 15 1000383 0.002500     Cole Taylor Bank   10000008906 1 1 0
9 16 1000383 0.002500     Cole Taylor Bank   10000008834 1 1 0 9 17 1000383
0.002500     Cole Taylor Bank   10000008567 1 1 0 9 18 1000383 0.002500     Cole
Taylor Bank   10000008510 1 1 0 7 19 1000383 0.002500     Cole Taylor Bank  
10000008431 1 1 0 9 20 1000383 0.002500     Cole Taylor Bank   10000008373 1 1 0
9 21 1000383 0.002500     Cole Taylor Bank   10000008346 1 1 0 9 22 1000383
0.002500     Cole Taylor Bank   10000008040 1 1 0 9 23 1000383 0.002500     Cole
Taylor Bank   10000008013 1 1 0 9 24 1000383 0.002500     Cole Taylor Bank  
10000008011 1 1 0 9 25 1000383 0.002500     Cole Taylor Bank   10000007971 1 1 0
9 26 1000383 0.002500     Cole Taylor Bank   10000007905 1 1 0 9 27 1000383
0.002500     Cole Taylor Bank   10000007904 1 1 0 9 28 1000383 0.002500     Cole
Taylor Bank   1650010788 1 1 0 9 29 1000383 0.002500     Cole Taylor Bank  
1650010737 1 1 0 9 30 1000383 0.002500     Cole Taylor Bank   1650010723 1 1 0 7
31 1000383 0.002500     Cole Taylor Bank   1650010713 1 1 0 9 32 1000383
0.002500     Cole Taylor Bank   1650010681 1 1 0 9 33 1000383 0.002500     Cole
Taylor Bank   1650010679 1 1 0 9 34 1000383 0.002500     Cole Taylor Bank  
1650010590 1 1 0 9 35 1000383 0.002500     Cole Taylor Bank   1650010539 1 1 0 9
36 1000383 0.002500     Cole Taylor Bank   1650010530 1 1 0 9 37 1000383
0.002500     Cole Taylor Bank   1650010498 1 1 0 9 38 1000383 0.002500     Cole
Taylor Bank   1650010045 1 1 0 9 39 1000383 0.002500     Cole Taylor Bank  
1650010020 1 1 0 9 40 1000383 0.002500     Cole Taylor Bank   1650009989 1 1 0 9
41 1000383 0.002500     Cole Taylor Bank   1650009780 1 1 0 9 42 1000383
0.002500     Cole Taylor Bank   1650009488 1 1 0 9 43 1000383 0.002500     Cole
Taylor Bank   1650008203 1 1 0 9 44 1000383 0.002500     Cole Taylor Bank  
1650007027 1 1 0 9

 



  12 13 14 15 16 17 18 19 20 21 22   Cash Out
Amount Total Origination
and Discount
Points Covered/High
Cost Loan
Indicator Relocation
Loan
Indicator Broker Indicator Channel Escrow
Indicator Senior Loan
Amount(s) Loan Type of
Most
Senior Lien Hybrid Period
of
Most Senior Lien
(in
months) Neg Am Limit
of
Most Senior Lien 1           1 0 0       2           2 4 0       3           2 0
0       4           1 4 0       5           2 0 0       6           5 0 0      
7           2 0 0       8           1 2 0       9           2 0 0       10      
    5 4 0       11           2 0 0       12           1 4 0       13           2
4 0       14           2 0 0       15           2 0 0       16           2 0 0  
    17           1 4 0       18           2 4 0       19           2 0 0      
20           1 4 0       21           2 0 0       22           2 0 0       23  
        5 3 0       24           2 4 0       25           1 4 0       26        
  2 0 0       27           2 0 0       28           5 0 0       29           2 4
0       30           2 4 0       31           2 4 0       32           2 0 0    
  33           2 1 0       34           2 4 0       35           2 0 0       36
          2 1 0       37           2 0 0       38           2 4 0       39      
    2 4 0       40           5 0 0       41           5 4 0       42           2
4 0       43           2 0 0       44           5 0 0      



 

  23 24 25 26 27 28 29 30 31 32 33   Junior Mortgage
Balance Origination Date
of
Most Senior Lien Origination
Date Original
Loan
Amount Original
Interest
Rate Original
Amortization
Term Original Term
to
Maturity First Payment
Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down
Period 1 0.00   20130321 1732500.00 0.036250 360 360 20130501 1 0 0 2 0.00  
20130408 660000.00 0.038750 360 360 20130601 1 0 0 3 0.00   20130314 1000000.00
0.038750 360 360 20130501 1 0 0 4 0.00   20130328 999950.00 0.037500 360 360
20130501 1 0 0 5 0.00   20130404 650060.00 0.038750 360 360 20130601 1 0 0 6
0.00   20130315 1252000.00 0.038750 360 360 20130501 1 0 0 7 0.00   20130325
900000.00 0.038750 360 360 20130501 1 0 0 8 0.00   20130405 800000.00 0.038750
360 360 20130601 1 0 0 9 0.00   20130318 760000.00 0.038750 360 360 20130501 1 0
0 10 0.00   20130307 672480.00 0.038750 360 360 20130501 1 0 0 11 0.00  
20130328 650000.00 0.038750 360 360 20130601 1 0 0 12 0.00   20130321 750000.00
0.040000 360 360 20130501 1 0 0 13 290000.00   20130322 697000.00 0.038750 360
360 20130501 1 0 0 14 0.00   20130326 988000.00 0.038750 360 360 20130501 1 0 0
15 0.00   20130325 612000.00 0.040000 360 360 20130501 1 0 0 16 0.00   20130313
722000.00 0.037500 360 360 20130501 1 0 0 17 0.00   20130308 705000.00 0.037500
360 360 20130501 1 0 0 18 0.00   20130226 600000.00 0.043750 360 360 20130401 1
0 0 19 0.00   20130312 768750.00 0.038750 360 360 20130501 1 0 0 20 0.00  
20130319 536000.00 0.036250 360 360 20130501 1 0 0 21 0.00   20130320 927500.00
0.037500 360 360 20130501 1 0 0 22 0.00   20130311 696075.00 0.036250 360 360
20130501 1 0 0 23 0.00   20130305 780000.00 0.037500 360 360 20130501 1 0 0 24
0.00   20130322 712000.00 0.036250 360 360 20130501 1 0 0 25 0.00   20130305
621000.00 0.036250 360 360 20130501 1 0 0 26 0.00   20130312 713000.00 0.038750
360 360 20130501 1 0 0 27 125000.00   20130312 634000.00 0.036250 360 360
20130501 1 0 0 28 0.00   20130306 715000.00 0.038750 360 360 20130501 1 0 0 29
0.00   20130313 618750.00 0.038750 360 360 20130501 1 0 0 30 0.00   20130220
746000.00 0.042500 360 360 20130401 1 0 0 31 0.00   20130225 660000.00 0.040000
360 360 20130401 1 0 0 32 174000.00   20130305 713400.00 0.038750 360 360
20130501 1 0 0 33 0.00   20130328 609000.00 0.040000 360 360 20130501 1 0 0 34
0.00   20130304 712000.00 0.037500 360 360 20130501 1 0 0 35 0.00   20130403
693750.00 0.038750 360 360 20130601 1 0 0 36 180000.00   20130226 1460000.00
0.037500 360 360 20130401 1 0 0 37 0.00   20130219 974000.00 0.038750 360 360
20130401 1 0 0 38 0.00   20130301 788000.00 0.037500 360 360 20130501 1 0 0 39
0.00   20130326 862500.00 0.038750 360 360 20130501 1 0 0 40 57000.00   20130308
592500.00 0.038750 360 360 20130501 1 0 0 41 0.00   20130313 882000.00 0.038750
360 360 20130501 1 0 0 42 171750.00   20130219 750000.00 0.038750 360 360
20130401 1 0 0 43 0.00   20130318 986000.00 0.038750 360 360 20130501 1 0 0 44
0.00   20130110 1182250.00 0.042500 360 360 20130301 1 0 0

 



  34 35 36 37 38 39 40 41 42 43 44   HELOC
Draw
Period Current Loan
Amount Current
Interest
Rate Current
Payment
Amount Due Interest Paid
Through
Date Current
Payment
Status Index Type ARM Look-
back
Days Gross
Margin ARM Round Flag ARM
Round
Factor 1   1729832.50 0.036250 7901.09 20130401 0 0         2   660000.00
0.038750 3103.56 20130401 0 0         3   998526.80 0.038750 4702.37 20130401 0
0         4   998443.92 0.037500 4630.92 20130401 0 0         5   650060.00
0.038750 3056.82 20130401 0 0         6   1250042.92 0.038750 5887.37 20130401 0
0         7   898674.12 0.038750 4232.13 20130401 0 0         8   800000.00
0.038750 3761.90 20130401 0 0         9   758880.37 0.038750 3573.80 20130401 0
0         10   671489.30 0.038750 3162.25 20130401 0 0         11   650000.00
0.038750 3056.54 20130401 0 0         12   748919.39 0.040000 3580.61 20130401 0
0         13   695973.18 0.038750 3277.55 20130401 0 0         14   986544.48
0.038750 4645.94 20130401 0 0         15   611118.22 0.040000 2921.78 20130401 0
0         16   720912.56 0.037500 3343.69 20130401 0 0         17   703938.17
0.037500 3264.96 20130401 0 0         18   598380.63 0.043750 2995.71 20130401 0
0         19   767617.47 0.038750 3614.95 20130401 0 0         20   535174.74
0.036250 2444.43 20130401 0 0         21   926103.04 0.037500 4295.40 20130401 0
0         22   695003.27 0.036250 3174.46 20130401 0 0         23   778825.19
0.037500 3612.30 20130401 0 0         24   710903.74 0.036250 3247.09 20130401 0
0         25   620043.86 0.036250 2832.08 20130401 0 0         26   711949.61
0.038750 3352.79 20130401 0 0         27   633023.84 0.036250 2891.37 20130401 0
0         28   713946.65 0.038750 3362.20 20130401 0 0         29   617838.46
0.038750 2909.59 20130401 0 0         30   743940.78 0.042500 3669.87 20130401 0
0         31   658094.95 0.040000 3150.94 20130401 0 0         32   712349.02
0.038750 3354.67 20130401 0 0         33   608122.54 0.040000 2907.46 20130401 0
0         34   710927.62 0.037500 3297.38 20130401 0 0         35   693750.00
0.038750 3262.27 20130401 0 0         36   1455595.15 0.037500 6761.49 20130401
0 0         37   971125.56 0.038750 4580.11 20130401 0 0         38   786813.15
0.037500 3649.35 20130401 0 0         39   861229.37 0.038750 4055.79 20130401 0
0         40   591627.10 0.038750 2786.15 20130401 0 0         41   880700.64
0.038750 4147.49 20130401 0 0         42   747519.14 0.038750 3526.78 20130401 0
0         43   984547.42 0.038750 4636.54 20130401 0 0         44   1169621.38
0.042500 5815.96 20130401 0 0        

 





  45 46 47 48 49 50 51 52 53 54 55   Initial
Fixed Rate
Period Initial
Interest
Rate
Cap
(Change
Up) Initial
Interest Rate
Cap
(Change
Down) Subsequent Interest
Rate Reset
Period Subsequent
Interest
Rate Cap
(Change
Down) Subsequent
Interest
Rate Cap
(Change
Up) Lifetime
Maximum
Rate
(Ceiling) Lifetime
Minimum
Rate
(Floor) Negative
Amortization
Limit Initial Negative
Amortization
Recast
Period Subsequent
Negative
Amortization
Recast
Period 1                       2                       3                       4
                      5                       6                       7        
              8                       9                       10                
      11                       12                       13                      
14                       15                       16                       17  
                    18                       19                       20        
              21                       22                       23              
        24                       25                       26                    
  27                       28                       29                       30
                      31                       32                       33      
                34                       35                       36            
          37                       38                       39                  
    40                       41                       42                      
43                       44                      

 



  56 57 58 59 60 61 62 63 64 65 66   Initial Fixed
Payment Period Subsequent
Payment
Reset
Period Initial
Periodic
Payment Cap Subsequent
Periodic
Payment
Cap Initial
Minimum
Payment
Reset
Period Subsequent
Minimum
Payment
Reset
Period Option
ARM
Indicator Options at
Recast Initial
Minimum
Payment Current Minimum
Payment Prepayment
Penalty
Calculation 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                      

 

  67 68 69 70 71 72 73 74 75 76 77   Prepayment
Penalty
Type Prepayment
Penalty
Total Term Prepayment
Penalty
Hard Term Primary
Borrower ID Number of
Mortgaged
Properties Total Number
of
Borrowers Self-
employment
Flag Current
‘Other’
Monthly
Payment Length of
Employment:
Borrower Length of
Employment:
Co-
Borrower Years in
Home 1   0   48 1   0   25.75   0 2   0   77 1   0   0.5 5.5 0 3   0   35 1   0
  1 1 0 4   0   324 3   0   20   0 5   0   584 1   0   3.25 4 0 6   0   320 1  
1   17   0 7   0   153 2   1   2 20 0 8   0   94 2   0   9 15 0 9   0   250 1  
0   4.75   0 10   0   405 1   0   4 1 0 11   0   281 1   0   8   1 12   0   215
1   0   0.5   0.5 13   0   109 1   0   3.5   4 14   0   582 3   0   6   3 15   0
  142 4   0   3   3.25 16   0   216 1   0   13 11.5 13 17   0   100 1   0   12  
1.5 18   0   255 1   0   10 10 0 19   0   450 1   0   8 12 8 20   0   404 1   0
  22 0.5 2.5 21   0   170 1   1   10   6 22   0   445 1   1   9 1.25 3.25 23   0
  90 1   0   1.5 0.75 3 24   0   82 1   0   0 0.5 6 25   0   357 1   0   7   4
26   0   197 1   0   11.75   1.25 27   0   561 1   1   9.25   9.5 28   0   452 1
  0   4.5   1 29   0   343 2   0   13 3 2 30   0   96 2   0   4.5   0 31   0  
37 1   0   0.5   7 32   0   75 1   0   12 10 8 33   0   9 1   0   8.5 0 8 34   0
  74 2   0   2.5   2 35   0   73 1   0   20   2 36   0   107 1   0   7   2 37  
0   389 1   1   0 35 4 38   0   372 2   1   7.5   3 39   0   390 1   0   11.75  
12 40   0   302 1   1   30   16 41   0   70 1   1   11   22 42   0   139 3   0  
1.5 0 7 43   0   504 1   1   31   28 44   0   289 1   1   11   7

 



  78 79 80 81 82 83 84 85 86 87 88   FICO
Model Used Most Recent
FICO
Date Primary
Wage
Earner
Original
FICO:
Equifax Primary
Wage
Earner
Original
FICO:
Experian Primary
Wage
Earner
Original
FICO:
TransUnion Secondary
Wage
Earner Original
FICO:
Equifax Secondary Wage
Earner
Original
FICO:
Experian Secondary
Wage
Earner
Original
FICO:
TransUnion Original
Primary
Borrower
FICO Most
Recent
Primary
Borrower
FICO Most
Recent Co-
Borrower
FICO 1 1               805     2 1               782     3 1               782  
  4 1               792     5 1               747     6 1               797    
7 1               777     8 1               775     9 1               801     10
1               785     11 1               804     12 1               798     13
1               773     14 1               786     15 1               796     16
1               809     17 1               772     18 1               806     19
1               789     20 1               773     21 1               795     22
1               768     23 1               795     24 1               786     25
1               734     26 1               753     27 1               737     28
1               787     29 1               732     30 1               762     31
1               772     32 1               782     33 1               765     34
1               792     35 1               764     36 1               783     37
1               779     38 1               772     39 1               762     40
1               708     41 1               778     42 1               778     43
1               766     44 1               758    

 



  89 90 91 92 93 94 95 96 97 98 99   Most
Recent
FICO
Method VantageScore:
Primary
Borrower VantageScore:
Co-
Borrower Most Recent
VantageScore
Method VantageScore
Date Credit
Report:
Longest
Trade
Line Credit
Report:
Maximum
Trade
Line Credit
Report:
Number of
Trade
Lines Credit
Line
Usage
Ratio Most Recent 12-
month Pay
History Months
Bankruptcy 1                   000000000000   2                   000000000000  
3                   000000000000   4                   000000000000   5        
          000000000000   6                   000000000000   7                  
000000000000   8                   000000000000   9                  
000000000000   10                   000000000000   11                  
000000000000   12                   000000000000   13                  
000000000000   14                   000000000000   15                  
000000000000   16                   000000000000   17                  
000000000000   18                   000000000000   19                  
000000000000   20                   000000000000   21                  
000000000000   22                   000000000000   23                  
000000000000   24                   000000000000   25                  
000000000000   26                   000000000000   27                  
000000000000   28                   000000000000   29                  
000000000000   30                   000000000000   31                  
000000000000   32                   000000000000   33                  
000000000000   34                   000000000000   35                  
000000000000   36                   000000000000   37                  
000000000000   38                   000000000000   39                  
000000000000   40                   000000000000   41                  
000000000000   42                   000000000000   43                  
000000000000   44                   000000000000  

 

  100 101 102 103 104 105 106 107 108 109 110   Months
Foreclosure Primary
Borrower
Wage Income Co-Borrower
Wage
Income Primary
Borrower
Other Income Co-Borrower
Other
Income All Borrower
Wage
Income All Borrower
Total
Income 4506-T Indicator Borrower
Income
Verification
Level Co-Borrower
Income
Verification Borrower
Employment
Verification 1   33333.34   159348.10   33333.34 192681.44 1 5   3 2   11104.16
6516.67 0.00 0.00 17620.83 17620.83 1 5   3 3   14300.00 11666.66 0.00 0.00
25966.66 25966.66 1 5   3 4   16666.67   16865.86   16666.67 33532.53 1 5   3 5
  17500.00 8747.46 0.00 0.00 26247.46 26247.46 1 5   3 6   31377.79   4312.33  
31377.79 35690.12 1 5   3 7   1633.00 16171.67 0.00 0.00 17804.67 17804.67 1 5  
3 8   16666.66 10254.58 5508.29 0.00 26921.24 32429.53 1 5   3 9   18550.00 0.00
0.00 0.00 18550.00 18550.00 1 5   3 10   11623.16 13217.84 2975.75 0.00 24841.00
27816.75 1 5   3 11   14583.34   0.00   14583.34 14583.34 1 5   3 12   18333.33
0.00 0.00 0.00 18333.33 18333.33 1 5   3 13   14583.33 0.00 4760.54 0.00
14583.33 19343.87 1 5   3 14   16634.54   0.00   16634.54 16634.54 1 5   3 15  
13364.00   0.00   13364.00 13364.00 1 5   3 16   20375.00 4958.31 0.00 0.00
25333.31 25333.31 1 5   3 17   16666.66   0.00   16666.66 16666.66 1 5   3 18  
10321.69 0.00 0.00 0.00 10321.69 10321.69 1 5   3 19   9095.01 7675.00 0.00
6953.42 16770.01 23723.43 1 5   3 20   3559.63 10517.35 0.00 0.00 14076.98
14076.98 1 5   3 21   0.00   38233.65   0.00 38233.65 1 5   3 22   34204.30 0.00
0.00 0.00 34204.30 34204.30 1 5   3 23   9753.38 0.00 5248.78 0.00 9753.38
15002.16 1 5   3 24   0.00 15230.82 0.00 0.00 15230.82 15230.82 1 5   3 25  
12916.67   27982.08   12916.67 40898.75 1 5   3 26   15164.61   12557.51  
15164.61 27722.12 1 5   3 27   45191.25 0.00 0.00 0.00 45191.25 45191.25 1 5   3
28   21064.00   2191.96   21064.00 23255.96 1 5   3 29   27284.64 0.00 0.00 0.00
27284.64 27284.64 1 5   3 30   21470.83   7507.80   21470.83 28978.63 1 5   3 31
  16666.66 0.00 0.00 0.00 16666.66 16666.66 1 5   3 32   20833.34 0.00 0.00 0.00
20833.34 20833.34 1 5   3 33   14682.56 0.00 0.00 0.00 14682.56 14682.56 1 5   3
34   12500.00 0.00 13583.33 0.00 12500.00 26083.33 1 5   3 35   20833.34   0.00
  20833.34 20833.34 1 5   3 36   23752.26 0.00 8416.67 0.00 23752.26 32168.93 1
5   3 37   0.00 7400.00 0.00 9501.00 7400.00 16901.00 1 5   3 38   42716.21 0.00
0.00 0.00 42716.21 42716.21 1 5   3 39   20833.34 0.00 0.00 0.00 20833.34
20833.34 1 5   3 40   13361.74   6129.58   13361.74 19491.32 1 5   3 41  
15000.00   8151.67   15000.00 23151.67 1 5   3 42   54977.30 0.00 0.00 0.00
54977.30 54977.30 1 5   3 43   23076.54 0.00 0.00 0.00 23076.54 23076.54 1 5   3
44   82695.92   0.00   82695.92 82695.92 1 5   3

 





  111 112 113 114 115 116 117 118 119 120 121   Co-Borrower
Employment
Verification Borrower
Asset
Verification Co-Borrower
Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator
DTI Fully Indexed
Rate Qualification
Method Percentage of
Down
Payment from
Borrower Own
Funds City State 1   4   896215.94 14039.73 0.072865     100.000000 HOUSTON TX 2
  4   75551.56 4117.86 0.233693     100.000000 BROOKLINE MA 3   4   194561.09
8304.09 0.319798     100.000000 LOS ANGELES CA 4   4   302198.98 11733.94
0.349927     100.000000 SHORT HILLS NJ 5   4   44900.33 5721.34 0.217977    
100.000000 Houston TX 6   4   165833.04 15059.62 0.421955     12.052900 DALLAS
TX 7   4   135798.24 6657.99 0.373946     100.000000 PACIFIC GROVE CA 8   4  
371257.24 9660.40 0.297889     100.000000 MADISON NJ 9   4   304200.36 5528.64
0.298040     100.000000 Coto De Caza CA 10   4   73600.22 3743.19 0.134566    
100.000000 Seattle WA 11   4   218427.25 5575.93 0.382349       DALLAS TX 12   4
  39861.75 5672.20 0.309393       ANN ARBOR MI 13   4   404956.33 7380.07
0.381520       GREENWICH CT 14   4   268378.36 7203.57 0.433049       SARATOGA
CA 15   4   65220.93 4534.08 0.339276       MILTON GA 16   4   148725.31 4274.57
0.168733       CORTE MADERA CA 17   4   61441.09 6043.25 0.362595       Short
Hills NJ 18   4   250006.86 3868.59 0.374802     100.000000 FOUNTAIN HILLS AZ 19
  4   70706.85 4919.74 0.207379       ALAMO CA 20   4   28254.97 3404.21
0.241828       MERCER ISLAND WA 21   4   1556172.07 8650.63 0.226257      
CHARLOTTE NC 22   4   829037.96 6577.73 0.192307       SANTA MONICA CA 23   4  
143890.81 5757.38 0.383770       DOVER MA 24   4   50076.67 5549.04 0.364330    
  SHORT HILLS NJ 25   4   119711.41 4790.80 0.117138       MORGAN UT 26   4  
663062.71 6217.63 0.224284       LOS ALTOS CA 27   4   119768.04 5055.27
0.111864       Charlotte NC 28   4   409564.27 5338.31 0.229546       ENCINO CA
29   4   38783.08 7505.46 0.275080       st louis MO 30   4   284354.94 11598.93
0.400258     100.000000 LAKE FOREST IL 31   4   147750.37 5817.30 0.349038      
Weston CT 32   4   39763.42 5316.69 0.255201       SANTA MONICA CA 33   4  
237561.16 4717.18 0.321278       NORTH ATTLEBORO MA 34   4   173226.05 7637.93
0.292828       RYE NY 35   4   227946.21 5583.86 0.268025       Mamaroneck NY 36
  4   2720823.75 13983.25 0.434682       WESTPORT CT 37   4   612002.75 6327.68
0.374397       Seattle WA 38   4   86678.78 5780.44 0.135322       SCOTTSDALE AZ
39   4   103994.17 6516.21 0.312778       SEATTLE WA 40   4   380122.80 7181.62
0.368452       GRANBURY TX 41   4   5285013.06 7053.09 0.304647       WESTPORT
CT 42   4   240880.10 9370.06 0.170435       Severna Park MD 43   4   71053.33
5676.00 0.245964       Los Gatos CA 44   4   202089.73 14190.70 0.171601      
HOUSTON TX



 

  122 123 124 125 126 127 128 129 130 131 132   Postal Code Property
Type Occupancy Sales Price Original
Appraised
Property Value Original
Property
Valuation Type Original
Property
Valuation Date Original
Automated
Valuation
Model
(AVM) Model
Name Original
AVM
Confidence
Score Most Recent
Property
Value2 Most Recent
Property Valuation
Type 1 77005 1 1 2475000.00 2500000.00 3 20130305         2 02467 1 1 825000.00
835000.00 3 20130227         3 90027 1 1 1250000.00 1260000.00 3 20130222      
  4 07078 1 1 1250000.00 1250000.00 3 20130225         5 77005 1 1 812575.00
813000.00 3 20130319         6 75225 1 1 1875000.00 1875000.00 3 20130304      
  7 93950 1 1 1125000.00 1250000.00 3 20130228         8 07940 1 1 1125000.00
1125000.00 3 20130305         9 92679 7 1 950000.00 950000.00 3 20130222        
10 98117 1 1 840600.00 855000.00 3 20130123         11 75225 1 1   1100000.00 3
20130305         12 48104 1 1   965000.00 3 20130215         13 06830 1 1  
1725000.00 3 20130215         14 95070 1 1   1705000.00 3 20130202         15
30004 7 1   1000000.00 3 20130225         16 94925 1 1   1152000.00 3 20130211  
      17 07078 1 1   1200000.00 3 20130130         18 85268 1 1 800000.00
800000.00 3 20130125         19 94507 1 1   1060000.00 3 20130103         20
98040 1 1   975000.00 3 20130125         21 28207 1 1   3600000.00 3 20130212  
      22 90405 1 1   1175000.00 3 20130129         23 02030 1 1   1325000.00 3
20130123         24 07078 1 1   975000.00 3 20130130         25 84050 1 1  
1100000.00 3 20121227         26 94024 1 1   2450000.00 3 20130125         27
28207 1 1   1100000.00 3 20130128         28 91436 1 1   1075000.00 3 20130116  
      29 63119 7 1   825000.00 3 20130117         30 60045 7 1 1000000.00
1319500.00 3 20130109         31 06883 1 1   1000000.00 3 20130110         32
90405 1 1   1185000.00 3 20130105         33 02760 1 1   775000.00 3 20130124  
      34 10580 1 1   966000.00 3 20121231         35 10543 1 1   915000.00 3
20121226         36 06880 1 1   2350000.00 3 20130118         37 98040 1 1  
2175000.00 3 20121228         38 85266 1 1   1025000.00 3 20130122         39
98112 1 1   1202000.00 3 20130225         40 76049 1 1   975000.00 3 20130118  
      41 06880 1 1   2155000.00 3 20121203         42 21146 7 1   1229000.00 3
20121119         43 95032 1 1   1740000.00 3 20121130         44 77025 7 1  
1875000.00 3 20121102        

 



  133 134 135 136 137 138 139 140 141 142 143   Most Recent
Property
Valuation
Date Most Recent
AVM
Model Name Most Recent
AVM
Confidence
Score Original CLTV Original LTV Original
Pledged
Assets Mortgage
Insurance
Company Name Mortgage
Insurance
Percent MI: Lender
or
Borrower
Paid? Pool
Insurance
Co.
Name Pool
Insurance
Stop
Loss % 1       0.700000 0.700000 0 0 0       2       0.800000 0.800000 0 0 0    
  3       0.800000 0.800000 0 0 0       4       0.799900 0.799900 0 0 0       5
      0.800000 0.800000 0 0 0       6       0.667700 0.667700 0 0 0       7    
  0.800000 0.800000 0 0 0       8       0.711100 0.711100 0 0 0       9      
0.800000 0.800000 0 0 0       10       0.800000 0.800000 0 0 0       11      
0.590900 0.590900 0 0 0       12       0.777200 0.777200 0 0 0       13      
0.572100 0.404000 0 0 0       14       0.579400 0.579400 0 0 0       15      
0.612000 0.612000 0 0 0       16       0.626700 0.626700 0 0 0       17      
0.587500 0.587500 0 0 0       18       0.750000 0.750000 0 0 0       19      
0.725200 0.725200 0 0 0       20       0.549700 0.549700 0 0 0       21      
0.257600 0.257600 0 0 0       22       0.592400 0.592400 0 0 0       23      
0.588600 0.588600 0 0 0       24       0.730200 0.730200 0 0 0       25      
0.564500 0.564500 0 0 0       26       0.291000 0.291000 0 0 0       27      
0.690000 0.576300 0 0 0       28       0.665100 0.665100 0 0 0       29      
0.750000 0.750000 0 0 0       30       0.746000 0.746000 0 0 0       31      
0.660000 0.660000 0 0 0       32       0.748800 0.602000 0 0 0       33      
0.785800 0.785800 0 0 0       34       0.737000 0.737000 0 0 0       35      
0.758100 0.758100 0 0 0       36       0.697800 0.621200 0 0 0       37      
0.447800 0.447800 0 0 0       38       0.768700 0.768700 0 0 0       39      
0.717500 0.717500 0 0 0       40       0.666100 0.607600 0 0 0       41      
0.409200 0.409200 0 0 0       42       0.750000 0.610200 0 0 0       43      
0.566600 0.566600 0 0 0       44       0.630500 0.630500 0 0 0      



 

  144 145 146 147 148 149 150 151 152 153 154   MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective
Payment
Date Total
Capitalized
Amount Total Deferred
Amount Pre-
Modification
Interest (Note)
Rate Pre-
Modification
P&I
Payment Pre-
Modification
Initial Interest
Rate
Change Downward
Cap Pre-
Modification
Subsequent Interest
Rate Cap Pre-
Modification
Next Interest
Rate
Change Date 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                      

 



  155 156 157 158 159 160 161 162 163 164 165   Pre-
Modification
I/O
Term Forgiven
Principal
Amount Forgiven
Interest
Amount Number of
Modifications Cash
To/From
Brrw at
Closing Brrw - Yrs at
in
Industry CoBrrw -
Yrs at
in
Industry Junior
Mortgage
Drawn
Amount Maturity Date Primary
Borrower
Wage
Income
(Salary) Primary
Borrower
Wage
Income
(Bonus) 1           25.75   0 20430401 33333.34 159348.1 2           6 5.5 0
20430501 11104.16 0 3           9 12 0 20430401 14300 0 4           20   0
20430401 16666.67 16865.86 5           3.25 4 0 20430501 17500 0 6           18
  0 20430401 31377.79 0 7           2 20 0 20430401 1633 0 8           9 15 0
20430501 16666.66 5508.29 9           21   0 20430401 18550 0 10           10 10
0 20430401 11623.16 2975.75 11           8   0 20430501 14583.34 0 12          
5   0 20430401 18333.33 0 13           17.5   289046.94 20430401 14583.33 0 14  
        27   0 20430401 16634.54 0 15           3   0 20430401 13364 0 16      
    14 23 0 20430401 20375 0 17           16   0 20430401 16666.66 0 18        
  10 10 0 20430301 10321.69 0 19           16 16 0 20430401 9095.01 0 20        
  22 12 0 20430401 3559.63 0 21           10   0 20430401 0 0 22           9 2 0
20430401 34204.3 0 23           6 12 0 20430401 9753.38 5248.78 24           0
14 0 20430401 0 0 25           15   0 20430401 12916.67 27982.08 26           17
  0 20430401 15164.61 0 27           16   30516 20430401 45191.25 0 28          
5   0 20430401 21064 2191.96 29           20 4 0 20430401 27284.64 0 30        
  4.5   0 20430301 21470.83 7507.8 31           18   0 20430301 16666.66 0 32  
        20 18 174000 20430401 20833.34 0 33           14 13 0 20430401 14682.56
0 34           12   0 20430401 12500 13583.33 35           20   0 20430501
20833.34 0 36           31   180000 20430301 23752.26 8416.67 37           0 35
0 20430301 0 0 38           14   0 20430401 42716.21 0 39           11.75   0
20430401 20833.34 0 40           30   29870 20430401 13361.74 0 41           11
  0 20430401 15000 0 42           1.5 0 171750 20430301 54977.3 0 43          
34   0 20430401 23076.54 0 44           11   0 20430201 82695.92 0

  

  166 167 168 169 170 171 172   Primary
Borrower
Wage
Income
(Commission) Co-Borrower
Wage Income
(Salary) Co-Borrower
Wage Income
(Bonus) Co-Borrower
Wage Income
(Commission) Originator
Doc
Code RWT Income
Verification RWT Asset
Verification 1 0 0 0 0 Full Two Years Two Months 2 0 6516.67 0 0 Full Two Years
Two Months 3 0 11666.66 0 0 Full Two Years Two Months 4 0 0 0 0 Full Two Years
Two Months 5 0 8747.46 0 0 Full Two Years Two Months 6 0 0 0 0 Full Two Years
Two Months 7 0 16171.67 0 0 Full Two Years Two Months 8 0 10254.58 0 0 Full Two
Years Two Months 9 0 0 0 0 Full Two Years Two Months 10 0 13217.84 0 0 Full Two
Years Two Months 11 0 0 0 0 Full Two Years Two Months 12 0 0 0 0 Full Two Years
Two Months 13 0 0 0 0 Full Two Years Two Months 14 0 0 0 0 Full Two Years Two
Months 15 0 0 0 0 Full Two Years Two Months 16 0 4958.31 0 0 Full Two Years Two
Months 17 0 0 0 0 Full Two Years Two Months 18 0 0 0 0 Full Two Years Two Months
19 0 7675 0 6953.42 Full Two Years Two Months 20 0 10517.35 0 0 Full Two Years
Two Months 21 0 0 0 0 Full Two Years Two Months 22 0 0 0 0 Full Two Years Two
Months 23 0 0 0 0 Full Two Years Two Months 24 0 15230.82 0 0 Full Two Years Two
Months 25 0 0 0 0 Full Two Years Two Months 26 12557.51 0 0 0 Full Two Years Two
Months 27 0 0 0 0 Full Two Years Two Months 28 0 0 0 0 Full Two Years Two Months
29 0 0 0 0 Full Two Years Two Months 30 0 0 0 0 Full Two Years Two Months 31 0 0
0 0 Full Two Years Two Months 32 0 0 0 0 Full Two Years Two Months 33 0 0 0 0
Full Two Years Two Months 34 0 0 0 0 Full Two Years Two Months 35 0 0 0 0 Full
Two Years Two Months 36 0 0 0 0 Full Two Years Two Months 37 0 7400 4702 0 Full
Two Years Two Months 38 0 0 0 0 Full Two Years Two Months 39 0 0 0 0 Full Two
Years Two Months 40 0 0 0 0 Full Two Years Two Months 41 0 0 0 0 Full Two Years
Two Months 42 0 0 0 0 Full Two Years Two Months 43 0 0 0 0 Full Two Years Two
Months 44 0 0 0 0 Full Two Years Two Months

  

 

 

 

ATTACHMENT 2

  

PURCHASE AGREEMENT

 

See Exhibit 10.10

 

